Argued July 19, 1988.
Before HIGGINBOTHAM, BECKER, and ROSENN, Circuit Judges.
Reargued In Banc Jan. 30, 1989.
Before GIBBONS, Chief Judge, SEITZ, HIGGINBOTHAM, SLOVITER, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD and ROSENN, Circuit Judges.
*658OPINION OF THE COURT
BECKER, Circuit Judge.
These consolidated appeals require us to resolve the question whether the eleventh amendment precludes the plaintiff-appellants, railroad workers who sustained personal injuries in the course of their employment, from instituting compensatory damage actions in federal court under the Federal Employers’ Liability Act (“FELA”), 45 U.S.C. §§ 51-60 (1982), against the defendant-appellee New Jersey Transit Rail Operations, Inc. (“NJTRO”). This opinion will address the case of the lead plaintiff, Joseph P. Fitchik, a NJTRO conductor who was seriously injured when his train struck a track guard. Thereafter, Fitchik sued NJTRO in the district court for the District of New Jersey. The district court granted NJTRO’s motion to dismiss Fitchik’s complaint on the ground that NJTRO was immune from suit under the eleventh amendment, and Fitchik appeals. We consider Fitchik’s arguments as representative of those asserted by each of the plaintiffs whose appeals have been consolidated.
Although the eleventh amendment issue is presented here in a number of aspects, the first, dispositive, question is whether NJTRO, which is a wholly owned subsidiary of New Jersey Transit Corporation (“NJT”), is the alter ego of New Jersey. A state agency is entitled to immunity from suit in a federal court under the eleventh amendment when a judgment against it “would have had essentially the same practical consequences as a judgment against the State itself.” Lake Country Estates, Inc. v. Tahoe Regional Planning Agency, 440 U.S. 391, 401, 99 S.Ct. 1171, 1177, 59 L.Ed.2d 401 (1979). If NJTRO is not an arm of the state, eleventh amendment immunity will not attach. For the reasons that follow, we conclude that NJTRO is not the alter ego of New Jersey. We therefore reverse.
I. ELEVENTH AMENDMENT BACKGROUND
Fitchik’s contention that NJTRO is not the alter ego of New Jersey relies principally upon our decisions in Urbano v. Board of Managers, 415 F.2d 247 (3d Cir.1969), cert. denied, 397 U.S. 948, 90 S.Ct. 967, 25 L.Ed.2d 129 (1970), and Kovats v. Rutgers, the State University, 822 F.2d 1303 (3d Cir.1987). The district court dismissed Fitchik’s complaint on the grounds that NJTRO was the alter ego of the state; that in enacting the FELA and the Federal Safety Appliance Act, Congress did not manifest the unmistakable statutory language necessary to abrogate the states’ immunity from suit in federal court; and that New Jersey had not waived its immunity. See 678 F.Supp. 465, 468-69 (1988) (citing Welch v. State Department of Highways and Public Transportation, 483 U.S. 468, 107 S.Ct. 2941, 97 L.Ed.2d 389 (1987)). Our review of defendant’s entitlement to eleventh amendment immunity (including the threshold alter ego question) is plenary. Skehan v. State System of Higher Education, 815 F.2d 244, 246 (3d Cir.1987).1
The eleventh amendment provides:
The judicial power of the United States shall not be construed to extend to any suit in law or equity, commenced or prosecuted against one of the United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.
Despite the amendment’s language, the Supreme Court has consistently interpreted it to immunize an unconsenting state “ ‘from suits brought in federal courts by her own citizens as well as by citizens of another state.’ ” Pennhurst State School & Hospital v. Halderman, 465 U.S. 89, 100, 104 S.Ct. 900, 907, 79 L.Ed.2d 67 (1984) (quoting Employees v. Missouri Department of Public Health and Welfare, 411 U.S. 279, 280, 93 S.Ct. 1614, 1615, 36 L.Ed.2d 251 *659(1973)). A suit may be barred by the eleventh amendment even though a state is not named a party to the action, as long as the state is the real party in interest. Edelman v. Jordan, 415 U.S. 651, 663, 94 S.Ct. 1347, 1355, 39 L.Ed.2d 662 (1974). The Court has therefore attempted on several occasions to determine just when a suit against an entity is actually a suit against the state itself.
In Pennkurst, for example, the Court asserted that the state is the real party in interest when “ ‘the judgment sought would expend itself on the public treasury or domain, or interfere with the public administration,’ or if the effect of the judgment would be ‘to restrain the Government from acting, or to compel it to act.’ ” 465 U.S. at 101 n. 11, 104 S.Ct. at 908 n. 11 (citation omitted). This court has formulated a more specific and comprehensive test to determine whether eleventh amendment immunity extends to an entity:
‘[Ljocal law and decisions defining the status and nature of the agency involved in its relation to the sovereign are factors to be considered, but only one of a number that are of significance. Among the other factors, no one of which is conclusive, perhaps the most important is whether, in the event plaintiff prevails, the payment of the judgment will have to be made out of the state treasury; significant here also is whether the agency has the funds or the power to satisfy the judgment. Other relevant factors are whether the agency is performing a governmental or proprietary function; whether it has been separately incorporated; the degree of autonomy over its operations; whether it has the power to sue and be sued and to enter into contracts; whether its property is immune from state taxation, and whether the sovereign has immunized itself from responsibility for the agency’s operations.
Urbano, 415 F.2d at 251-52.
Several of the Urbano factors are interrelated. For clarity’s sake, we divide the nine Urbano factors into three larger questions as follows:
(1) Whether the money that would pay the judgment would come from the state (this includes three of the Urbano factors —whether payment will come from the state’s treasury, whether the agency has the money to satisfy the judgment, and whether the sovereign has immunized itself from responsibility for the agency’s debts);
(2) The status of the agency under state law (this includes four factors — how state law treats the agency generally, whether the entity is separately incorporated, whether the agency can sue or be sued in its own right, and whether it is immune from state taxation); and
(3) What degree of autonomy the agency has.2
We turn to our evaluation of these factors. Our record consists of an extensive set of stipulated facts. As will be seen infra, these factors are not weighed evenly in striking the balance.
II. DISCUSSION
A. Funding.
Although no single Urbano factor is dispositive, the most important is whether any judgment would be paid from the state treasury. Urbano itself calls this “the most significant factor,” 415 F.2d at 251, and this conclusion is supported by the Supreme Court’s identification of the amendment’s central goal as the prevention of federal court judgments that must be *660paid out of the state’s treasury. See generally, Edelman v. Jordan, 415 U.S. 651, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974). For example, federal litigants cannot get damages from the state treasury by suing a state officer in his or her official capacity, see Edelman, 415 U.S. at 663-66, 94 S.Ct. at 1355-57, although suits against officers for injunctive relief, which affect the state’s discretion to pursue its own policies, are permitted. See Ex parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908).
We focus here on the funds of NJTRO’s parent. Since NJTRO is a wholly owned subsidiary of NJT, any eleventh amendment immunity conferred upon NJTRO would be derivative of that possessed by NJT. See Kovats, 822 F.2d at 1306. The following are the relevant financials. During the year ending June 30, 1987,
1) passenger fares accounted for approximately $289 million of $313 million in operating revenues (New Jersey Transit 1987 Annual Report (hereinafter “Annual Report”); '
2) NJT received approximately $49 million in federal and $167 million in state operating subsidies (id.);
3) federal sources had provided approximately $944 million of a total of $1.3 billion of the balance of contributed capital, whereas $392 million was obtained from a combination of state and local sources.
Additionally, NJT is self-insured, has set aside funding to meet its liabilities for injury and damage claims, and has the authority to purchase liability insurance (Id.). Moreover, NJT issued grant anticipation notes in 1985 and 1986, and after June 30, 1987, it entered in to a line of credit arrangement which permits it to borrow funds. (Id.)
NJTRO points to the following facts to support its contention that NJT’s money is in fact the state’s money and thus that any judgment against NJT constitutes a judgment against the state: (1) New Jersey gives a significant amount of money to NJT; and (2) NJT is entitled to invest its money in the state Cash Management Fund (“CMF”) and monies in the CMF are “public monies.” NJTRO also argues that New Jersey has dominion over NJT’s money, because the Governor of New Jersey has veto power over NJT’s operation and thus can influence NJT’s revenue raising efforts. We do not see this fact as indicating state ownership of the money already in NJT’s accounts. We think it, instead, to be relevant to the third factor we discuss, NJT’s autonomy, and, consequently, we discuss it below. See infra at 663-664.
The most striking financial detail is that NJT’s money does not come predominantly from the state. New Jersey provides less than 33% of NJT’s operating funds. See Annual Report at 30. But even putting that significant fact aside, we note that the fact that an entity derives some of its income from the state does not mean that it is entitled to partake of the state’s immunity. “[T]he nature of the state’s obligation to contribute may be more important than the size of the contribution.” Blake v. Kline, 612 F.2d 718, 723 (3d Cir.1979), cert. denied, 447 U.S. 921, 100 S.Ct. 3011, 65 L.Ed.2d 1112 (1980). What is significant is whether the money that pays the fine will come from the state treasury rather than the agency’s funds, or (alternatively) whether the state must reimburse the agency and thus effectively pay the debt.
Strong support for Fitchik’s position that NJT is not the alter ego of the state is found in Kovats, 822 F.2d 1303, 1309, in which we held that a judgment against Rutgers is not a judgment against the state. In considering the funding issue, we observed that Rutgers had four distinct sources of income: auxiliary income from dining hall and room rental fees; restricted income from governmental and private groups; general university income from tuition, fees and investments; and state appropriations. Id. at 1308. Rutgers’ use of the first two revenue sources was restricted to the service or program that engendered the income. The remaining sources, which comprised approximately 72% of the university’s total income, were commingled in a general operating account used to fund daily operations. State appropriations constituted between 50 and 70% of the general operating account. Id. Importantly, the *661state was under no obligation to pay Rutgers’ debts or to reimburse it for any judgments.
The facts here are just as strong as Kovats for the proposition that NJT is not the alter ego of the state. Like the situation in Kovats, New Jersey is under no obligation to pay NJT’s debts or reimburse NJT for judgments that it pays. Indeed, New Jersey has specifically disclaimed any liability for NJT’s debts. See N.J.Stat. Ann. § 27:25-17 (West Supp.1988). Thus, “[a]ny increase in [NJT’s] state appropriation as a result of a judgment against [NJT] will be entirely the result of discretionary action by the state.” Kovats, 822 F.2d at 1309. Although New Jersey might appropriate funds to NJT to meet any shortfall caused by judgments against NJT, such voluntary payments by a state do not trigger sovereign immunity. See id.; Blake, 612 F.2d at 726 (holding that “an ancillary effect on the state treasury will not create an eleventh amendment jurisdictional bar”).
Furthermore, it is not clear that NJT would need to request funds from the state coffers in order to meet shortfalls caused by adverse judgments. NJT gets most of its money from fares. See Annual Report at 30. Just like a private railroad, NJT can raise revenues by raising fares, thus spreading the costs of accidents among its users. See N.J.Stat.Ann. § 27:25-5(n). Alternatively, NJT could cover any shortfall by reducing its expenses or capital budget. In this regard, we also note that NJT gets a far higher percentage of its income from non-state sources than Rutgers.
Moreover, judgments against NJT will not necessarily lead to shortfalls. NJT is authorized to purchase liability insurance. N.J.Stat.Ann. § 27:25-5(r). It is self-insured for up to three million dollars per occurrence for rail operations, subject to additional participation for larger losses. See Annual Report at 34. Thus NJT can meet at least some of the claims against it with the money it has set aside to cover such liabilities, and to that considerable extent need not ask the state or anyone else for help.
Nor are we persuaded by the fact that NJT, unlike Rutgers, is entitled to invest its funds in the CMF, or the fact that funds contained in the CMF are, by definition, “public moneys.” N.J.Stat.Ann. § 52:18A-90.4. That a statute terms property “public” does not mean that it constitutes the state’s property for purposes of the eleventh amendment. “[C]ounties, municipalities and school districts” are allowed to deposit moneys in the CMF, id., but it is crystal clear that these entities are not entitled to immunity from suit in federal court. See Mt. Healthy City School District Board of Education v. Doyle, 429 U.S. 274, 280-81, 97 S.Ct. 568, 572-73, 50 L.Ed.2d 471 (1977).3 The designation of the money as “public” simply does not answer the question of who has dominion over the money in NJT’s accounts.
As evidence of state dominion over NJT’s money, NJTRO points to the state’s control Of monies invested in the CMF. See Appel-lee’s Supp.Br. at 10. We find this evidence inadequate for three reasons. First, NJT is not obliged to invest in the CMF. Because the state only gets control of the investments with NJT’s consent, control in the first instance remains with NJT. See N.J.Stat.Ann. § 27:25-5(p). Second, control is only significant to the funding factor if it indicates ownership.4 Since New Jersey does not have a financial interest that *662would be directly and adversely affected by the fund’s diminution, the funds in the CMF do not belong to New Jersey, notwithstanding the fact that New Jersey makes investment decisions about the money in the CMF. Third, the control that New Jersey exercises over NJT’s money is identical to the control it has over the county, city, and school district funds in the CMF. Yet, as noted above, it is clear that those entities are subject to suit in federal court.5
Therefore, with respect to the funding issue, we find this case to be controlled by Kovats. Both Rutgers and NJT were created by statute to serve a public purpose, and both receive significant funding from the state. But in neither case has New Jersey obligated itself to pay the entity’s debts. Thus judgments against both Rutgers and NJT would be paid out of their own funds, rather than the public fisc. Furthermore, both Rutgers and NJT can turn to sources besides state appropriations to meet shortfalls, and NJT also has insurance to help offset its losses. Finally, neither the fact that NJT may invest its funds in the CMF, nor the fact that it does not segregate the funds it gets from state appropriations, provides a meaningful distinction between NJT and Rutgers. Just as it did in Kovats, the funding factor here weighs strongly against NJT’s claim that it is entitled to immunity from suit in federal court.
B. Status Under State Law.
The second basic Urbano question is whether state law treats an agency as independent, or as a surrogate for the state. NJT's capacity to sue and its immunities from state taxation are best considered as part of this inquiry because they help provide a complete picture of New Jersey’s treatment of NJT. New Jersey law on the area is checkered; some factors counsel toward according NJT sovereign immunity, while others counsel against. Because NJT’s status under New Jersey law is uncertain, the analysis of this factor does not significantly help in determining whether NJT is entitled to immunity from suit in federal court. Cf. Kovats, 822 F.2d at 1310 (finding Rutgers’ status under New Jersey law to be too indeterminate to aid in the sovereign immunity inquiry).
There is some indication that New Jersey law considers NJT to be an arm of the state. NJT was created by the New Jersey Public Transportation Act of 1979 (“the Act”) as the successor to the Commuter Operating Agency of the New Jersey Department of Transportation. N.J.Stat.Ann. § 27:25-24. (West Supp.1988). NJT’s operating property, plant and equipment were acquired by the state of New Jersey and subsequently transferred to the corporation at cost. New Jersey law declares that NJT was created to serve a “public purpose.” NJ.Stat.Ann. § 27:25-2. But see n. 2, supra.
More importantly, NJT is subject to the New Jersey Tort Claims Act, Transport of New Jersey v. Matos, 202 NJ.Super. 571, 573, 495 A.2d 503, 505 (N.J.Super.Ct.Law *663Div.1985); is immune from state property tax, NJ.Stat.Ann. § 27:25-16; has the power of eminent domain, id. at § 27:25-13(a) and (c); and is subject to the strictures of the state administrative procedure act, id. at § 27:25-5(e). Further, the New Jersey Supreme Court has declared NJT to be a “public” entity, although not in the context of sovereign immunity. See Ross v. Transport of New Jersey, 114 N.J. 132, 553 A.2d 12, 13 (Sup.Ct.1989) (NJT bus operations not required to carry uninsured motorist coverage).
We must be wary of taking these arguments too far, however. For example, the New Jersey Tort Claims Act, applies to New Jersey municipalities and counties as well, see N.J.Stat.Ann. 59:1-3 (West Supp.1988), and those entities are not accorded sovereign immunity. See supra n. 3 at 661. Indeed, Rutgers was similarly subject to the New Jersey Tort Claims Act, and immune from state property tax. See Kovats, 822 F.2d at 1311. And the fact that NJT has the power of eminent domain, and thus exercises “a slice of state power” does not mean that it is necessarily entitled to eleventh amendment immunity. See Lake Country Estates, 440 U.S. at 401, 99 S.Ct. at 1177. Significantly, New Jersey counties and municipalities also have the power of eminent domain, see N.J.Stat.Ann. §§ 40:66A-31.4a, 20:3-47, 40:56-7, 40:56-8 (1967 & Supp.1988), as do privately owned public utilities of every kind. See id. § 48:3-17.6.
On the other side of the equation, New Jersey has given power to NJT in two spheres that Urbano identified as indicative that an agency is not entitled to sovereign immunity. New Jersey has accorded NJT a separate corporate existence, N.J.Stat.Ann. § 27:25-4(a), and has given NJT the ability to sue and be sued in its own right. Id. at § 27:25-5(a). New Jersey law allows NJT to enter into contracts on its own behalf, id. at §§ 27:25-5(r) and (v), and purchase land, stock, equipment, and personal property. Id. at §§ 27:25-13, 27:25-5(u), 27:25-10, and 27:25-5(j). And the New Jersey Supreme Court has held that the University of Medicine and Dentistry of New Jersey, a state university created by statutes similar to the ones that created NJT, is not entitled to eleventh amendment immunity. See Fuchilla v. Layman, 109 N J. 319, 537 A.2d 652 (1988). This evinces some reluctance on the part of the New Jersey courts to accord immunity to agencies whose status under New Jersey statutes is ambiguous.
On balance, the “status under state law” factors seem to tilt in favor of NJTRO’s contention that NJTRO is entitled to sovereign immunity, but only slightly.
C. Autonomy.
Turning to the final Urbano consideration, the degree of NJT’s autonomy from the state, we conclude that, in terms of autonomy, NJT lies somewhere between Rutgers and the Port Authority of New York and New Jersey — an agency which this Court declared to be entitled to eleventh amendment immunity. See Port Authority Police Benevolent Association v. Port Authority of New York and New Jersey, 819 F.2d 413 (3d Cir.), cert. denied, - U.S. -, 108 S.Ct. 344, 98 L.Ed.2d 370 (1987).
In favor of its autonomy, NJT is governed by its own board of directors and is “independent of any supervision or control by the department [of transportation] or by any body or officer thereof.” N.J.Stat.Ann. § 27:25-4(a) and (b). Moreover, the board has significant powers. Among other things, it can cause the corporation to enter contracts, bring lawsuits, purchase and sell property, buy insurance, structure the corporation’s internal management, and set and collect fares. See N.J.Stat.Ann. 27:25-5. Furthermore, only the board can initiate action by NJT. The Governor and other members of New Jersey’s executive branch have no such authority.
On the other hand, three out of seven of the board members are required to be members of the executive branch, and the Governor has veto power over the board’s actions. N.J.Stat.Ann. § 27:25-4. As NJTRO correctly points out, these facts make the case distinguishable from Ko-vats. But this case is also distinguishable *664from cases in which agencies were found to be alter egos of the state. In Port Authority, for example, in addition to being subject to gubernatorial veto, the agency could not embark on new projects without the authorization of both the New York and New Jersey legislatures. 819 F.2d at 417.
NJT falls between the cracks of the prior cases. Although not “highly autonomous” like Rutgers, NJT is significantly autonomous. Since the degree of control by the governor is fairly substantial, we think that this factor counsels slightly in favor of according immunity to NJT.
D. Striking the Balance.
Since 1890, the eleventh amendment has been construed to entitle states to immunity from suit in federal court. Hans v. Louisiana, 134 U.S. 1, 10 S.Ct. 504, 33 L.Ed. 842 (1890). The amendment is intended to provide a partial solution to “the problems of federalism inherent in making one sovereign appear against its will in the courts of the other.” Employees of the Department of Public Health and Welfare v. Missouri, 411 U.S. 279, 294, 93 S.Ct. 1614, 1622, 36 L.Ed.2d 251 (1973) (Marshall, J., concurring). The amendment’s general purpose is to foster the states’ autonomy. See Pennhurst State School and Hospital v. Halderman, 465 U.S. 89, 101 n. 11, 104 S.Ct. 900, 908 n. 11, 79 L.Ed.2d 67 (1984). This Court has attempted to effectuate the amendment’s purpose by application of the factors listed in Urbano. In this case, the most important Urbano factor — whether the judgment would be paid by state funds — provides extremely strong indication that NJT is not the alter ego of New Jersey. The other factors — NJT’s treatment under state law, and its degree of autonomy — provide only weak support for the conclusion that NJT is New Jersey’s alter ego.
On balance, therefore, we conclude that NJT is not the alter ego of New Jersey, and thus that its subsidiary, NJTRO, is not entitled to eleventh amendment immunity.6 The judgment of the district court will therefore be reversed and the consolidated cases will be remanded for pretrial proceedings and trial.

. Although Fitchik did not argue the alter ego issue in the district court, nor assert it as a ground for reversal in his opening brief to this court, we must nonetheless consider it for it implicates our jurisdiction (since the 11th amendment limits the reach of the federal courts). See Edelman v. Jordan, 415 U.S. 651, 677-78, 94 S.Ct. 1347, 1362-63, 39 L.Ed.2d 662 (1974). We must, of course, independently consider our jurisdiction. Cf. Bender v. Williamsport Area School District, 475 U.S. 534, 541, 106 S.Ct. 1326, 1331, 89 L.Ed.2d 501 (1986).


. One of the Urbano factors — whether the agency exercises a governmental or proprietary function — is no longer a valid criterion in light of Garcia v. San Antonio Metro. Transit Authority, 469 U.S. 528, 105 S.Ct. 1005, 83 L.Ed.2d 1016 (1985). Garcia rejected the governmental-proprietary distinction as a basis for determining whether states must comply with federal legislation enacted pursuant to the commerce clause. Id. at 546-47, 105 S.Ct. at 1015-16. The Supreme Court held that the line drawing required by the distinction was unworkable, and that the inquiry rested upon a conception of the appropriate role of state government that is not grounded in the Constitution. Id. at 543-54, 105 S.Ct. at 1013-14. Concomitantly, we do not see how this factor could be germane to eleventh amendment analysis, hence we will not address it.


. Indeed, the Supreme Court has held since 1890 that counties and similar political subdivisions of the state are not entitled to eleventh amendment immunity, despite the fact that they exercise state power and receive significant amounts of money from the state. See Lincoln County v. Luning, 133 U.S. 529, 10 S.Ct. 363, 33 L.Ed. 766 (1890); see also Workman v. New York, 179 U.S. 552, 563-66, 21 S.Ct. 212, 216-17, 45 L.Ed. 314 (1900) (holding that cities are not entitled to eleventh amendment immunity); Mt. Healthy, 429 U.S. at 280-81, 97 S.Ct. at 572-73 (holding that school districts are not entitled to eleventh amendment immunity). Thus, from the time that it was construed as a grant of sovereign immunity, the eleventh amendment has only applied to bar suits that are actually or effectively against the state itself. As this opinion explains, that is not the case here.


. In Kovats this Court did describe the earlier case of Blake, 612 F.2d 718, as making the issue of immunity depend in part on the state's "control” over a fund from which a judgment might *662be paid. 822 F.2d at 1308-09. Significantly, however, what Kovats referred to as the "control" issue in Blake was the question whether money set aside in a separate account in the state treasury was actually the state’s money— either because the state had an obligation to replace it, because there were insufficient funds in the account and the state would be obligated to pay any judgment directly, or because the state generally treated the funds as its own. 612 F.2d 723-24. Thus the issue in Blake was not whether the state had influence over the investment of some of the agency’s money, but whether that money in fact belonged to the state.


. Nor does the fact that judgments against Rutgers could sometimes be satisfied from segregated accounts that contain no state funds, while NJT does not segregate its accounts, provide a reason to accord NJT sovereign immunity. The commingling of the funds does not affect New Jersey’s obligation (or rather non-obligation) to replace the money that NJT spends. And it does not indicate any greater control by New Jersey of the money in the accounts. Furthermore, the bulk of the funds in the account were provided by non-state sources; payments from the fund up to the amount received from other sources (plus interest) can be considered as coming from monies that NJT obtained from the other sources, and thus do not fall under the rubric of state-provided funds. And, in any case, in light of the discussion above, see supra even if some of the money that pays the judgments came from state appropriations, that does not entitle NJT to sovereign immunity.


. Because we so conclude, we need not reach the issue of whether Congress has abrogated NJT’s sovereign immunity, or whether New Jersey has waived it.